Advisory Action
Note from 3:
Applicant has amended independent claims 1, 12, and 16 to have “a first mode” where the heart failure determination is made using thoracic impedance corresponding to a time prior to the time of the received indication of hospitalization; and “upon receiving the indication of hospitalization of the patient, transition to a second mode”; and “in the second mode” determine an indication of discharge readiness for the patient using heart sound information and not thoracic impedance information. Dependent claim 8 has also been amended to have the assessment circuit “upon receiving the indication of discharge of the patient from the hospital transition to a third mode” to determine a rehospitalization parameter using thoracic impedance. These amendments alter the scope of the claims and thus would require further search and consideration. 
Note from 12:
Applicant has made amendments to the claims as described above that alter the scope of the claims. Thus, further search and consideration would be necessary. 
In response to applicant’s arguments, further search and consideration would be necessary if the amendment is entered as the arguments pertain to the proposed amendment instead of the current claim set. 
Examiner notes that applicant’s request for entry into the After Final Consideration 2.0 Pilot Program is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited about of time authorized for this pilot program. Therefore, the response is being processed consistent with the current practice concerning responses after 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792